Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “ Agreement ”) is dated as of June 21, 2017, by and among Determine, Inc., a Delaware corporation (the “ Company ”), and the purchasers identified on the signature page hereto (including each purchaser’s successors and assigns, individually, a “ Purchaser ,” and collectively, the “ Purchasers ”). WHEREAS , subject to the terms and conditions set forth in this Agreement and pursuant to an effective registration statement under the Securities Act of 1933, as amended (the “ Securities Act ”), the Company desires to issue and sell to the Purchasers, and the Purchasers desire to purchase from the Company, securities of the Company as more fully described in this Agreement. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchasers agree as follows: ARTICLE I. DEFINITIONS Definitions . In addition to the terms defined elsewhere in this Agreement, the following terms have the meanings set forth in this Section1.1: “ Closing ” means the closing of the purchase and sale of the Shares pursuant to Section2.1. “ Closing Date ” means the Trading Day on which all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all conditions precedent to (i)the Purchasers’ obligations to pay the Subscription Amount and (ii)the Company’s obligations to deliver the Shares, in each case, have been satisfied or waived, but in no event later than the third Trading Day following the date hereof. “ Commission ” means the United States Securities and Exchange Commission. “ Common Stock ” means the common stock of the Company, par value $0.00 01 per share, and any other class of securities into which such securities may hereafter be reclassified or changed. “ Fredrikson ” means Fredrikson & Byron, P.A., legal counsel to the Placement Agent. “ Fundamental Transaction ” means any of the following: (i) the Company effects any merger or consolidation of the Company with or into another Person, (ii) the Company effects any sale of all or substantially all of its assets in one or a series of related transactions, (iii) any tender offer or exchange offer (whether by the Company or another person) is completed pursuant to which holders of Common Stock are permitted to tender or exchange their shares for other securities, cash or property, or (iv) the Company effects any reclassification of the Common Stock or any compulsory share exchange pursuant to which the Common Stock is effectively converted into or exchanged for other securities, cash or property. “ Material Adverse Effect ” means (i) a material adverse effect on the results of operations, assets, business, prospects or condition (financial or otherwise) of the Company and its subsidiaries, taken as a whole, or (ii) a material adverse effect on the Company’s ability to perform in any material respect on a timely basis its obligations under any Transaction Document. “ Offering ” means the sale of the Shares to the Purchasers. “ Per Share Purchase Price ” equals $2.50, subject to adjustment for reverse and forward stock splits, stock dividends, stock combinations and other similar transactions of the Common Stock that occur after the date of this Agreement but on or prior to the Closing Date. “ Person ” means an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind. “ Placement Agent ” means Lake Street Capital Markets, LLC. “ Proceeding ” means an action, claim, suit, investigation or proceeding (including, without limitation, an informal investigation or partial proceeding, such as a deposition), whether commenced or threatened. “ Prospectus ” means the final prospectus included in the Registration Statement. “ Prospectus Supplement ” means the supplement to the Prospectus complying with Rule 424(b) of the Securities Act that is filed with the Commission and delivered by the Company to the Purchasers. “ Registration Statement ” means the effective registration statement on Form S-3 filed with the Commission (File No.333-207841) that registers the offer and sale of the Shares. “ Shares ” means the shares of Common Stock issued or issuable to the Purchasers pursuant to this Agreement. “ Subscription Amount ” means the aggregate amount to be paid for the Shares purchased hereunder as specified below each Purchaser’s name on the signature page of this Agreement and next to the heading “Subscription Amount” in United States dollars and in immediately available funds. “ Trading Day ” means a day on which the principal Trading Market is open for trading. “ Trading Market ” means any of the following markets or exchanges on which the Common Stock is listed or quoted for trading on the date in question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock Exchange or the OTCQB Venture Market (or any successors to any of the foregoing). “ Transaction Documents ” means this Agreement and any other documents or agreements executed in connection with the transactions contemplated hereunder. “ Transfer Agent ” means Wells Fargo Shareowner Services, 1110 Centre Point Curve, Suite 101, Mendota Heights, Minnesota 55120, and any successor transfer agent of the Company. ARTICLE II. PURCHASE AND SALE 2.1 Closing . On the Closing Date, upon the terms and subject to the conditions set forth herein, the Company agrees to sell, and each Purchaser agrees to purchase, the Shares identified on such Purchaser’s signature page hereto. At the Closing, each Purchaser shall deliver to the Company, via wire transfer, immediately available funds equal to such Purchaser’s Subscription Amount or settle via delivery versus payment (“
